DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
2.	The request filed on 04/28/2021, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application # 16/371983 is acceptable and a RCE as been established. An action on the RCE follows.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-12, 16-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemker et al. (US 2013/0236124) (hereafter Wiemker) in view of Kateb et al. (US 2016/0035093)(hereafter Kateb) and further in view of Madani et al. (US 2019/0197358) (hereafter Madani).
Regarding claims 1, 19 and 20, Wiemker discloses a prediction apparatus comprising a processor and a memory, the processor being configured to:
 with respect to a combination of different types of captured images obtained by imaging the same subject (see, paragraph [0061], the first input image 101 may be of a different image type than the second input image 102.  Here, the term image type may refer to the image having been acquired by a certain imaging type, e.g., an imaging modality, or to a certain setting used during acquisition.  For example, the first input image 101 may have been acquired by Magnetic Resonance (MR) imaging, and thus belong to a MR image type.  The second input image 102 may have been acquired by Computed Tomography (CT), and thus belong to a CT image type), one captured image is set to an input (see, Fig. 1, predictor, 120, paragraph [0053] the predictor 120 is configured for predicting the second input image 102 from the first input image 101 for obtaining a predicted second input image 104.  [0061], The predictor 120 may also comprise learned data indicative of a statistical relationship between a first image type and a second image type for predicting the second input image 102 from the first input image 101); and perform a control for inputting a captured image to the prediction model and outputting a captured image having a type different from that of the input captured image (see, paragraph [0053] the predictor 120 is configured for predicting the second input image 102 from the first input image 101 for obtaining a predicted 
Wiemker further discloses a non-transitory computer-readable storage medium storing a prediction program for causing a computer to execute a process as per claim 20 (paragraphs [0072] and [0073]).
But, Wiemker does not explicitly disclose about anatomical structure data obtained by extracting an anatomical structure from captured image. However, in same field of endeavor, Kateb teaches Fig. 1D, paragraph [0035], paragraph [0148], the registering can be such that anatomically identical points can be located and compared in each of the images, see, Fig. 8, step 802, anatomical points of image and step 812 classifying. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kateb with the Weimker, as a whole, so as to use machine learning technique to process the image and corresponding anatomical points for predicting the second image, the motivation is to predict the abnormal growth in images. 
Note that Kateb does teach in paragraph [0011], prediction to determine the abnormalities using the trained network or using artificial intelligence but, the combined teachings do not explicitly disclose provide input to a generator of GAN (Generative Adversarial Network) and performing machine learning to generate a prediction model such that an error between an output captured image generated by the generator and another captured image is minimized and a determination rate of true and false in a discriminator of GAN for the output captured image is maximized.
 However, in same field of endeavor, Madani teaches generative adversarial network medical image generation for training of a classifier in which [0031] The illustrative embodiments set forth herein train a GAN for generating and discriminating medical images and utilize the generator G to create realistic medical images as a data augmentation technique for training an 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Madani with Wiemker in view of Kateb, as a whole, to perform machine learning training model trains an image generator of a generative adversarial network (GAN) to generate medical images approximating actual medical images, the motivation is to classify the medical images as having an anomaly or not. 

Regarding claim 3, Weimker does not disclose the prediction apparatus wherein the type of the captured image input to the prediction model is a form image indicating a form of an imaging target, and the type of the captured image output from the prediction model is a function image indicating a function of the imaging target. However, in same field of endeavor, Kateb paragraph [0035] teaches FIG. 1D represents performing a classification using a machine learning system/classifier 118, wherein one or more of the pre-operation images 106a-g, intra-operation images 112a-e, and post operation images 116a-g are combined/registered (e.g., using image processing) and are used to train the machine learning system 118 operating in a training mode 120, thereby obtaining a trained support vector machine 122.  The trained support vector machine 122 used in an operation mode 124 classifies tumor and non-tumor issues in microscope image data and outputs the classification information 126 (e.g., so that tumor regions in the images 112a-112e obtained during the intra-operation imaging illustrated in FIG. 1B can be identified).  The machine learning system 118 can use predictive modeling to identify/predict a pattern of abnormal (e.g., cancer) growth in images captured by microscopes. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kateb with the Weimker, as a whole, so as to use machine learning and predicting technique of first and second images to determine the abnormal growth in captures images. 
Regarding claim 4, the combined teachings do not explicitly disclose the prediction apparatus wherein the form image indicates a form of at least one of a blood vessel region or a region where a cerebrospinal fluid flows, and the function image indicates a state of at least one of infarction or necrosis, however, Kateb does teach about the brain tumors, paragraph [0008] and paragraph [0035] teaches FIG. 1D represents performing a classification using a machine learning system/classifier 118, wherein one or more of the pre-operation images 106a-g, intra-operation 
Regarding claim 5, Weimker further discloses the prediction apparatus wherein one of the type of the captured image input to the prediction model and the type of the captured image output from the prediction model is a computed tomography (CT) image, and the other thereof is any one of a magnetic resonance imaging (MRI) image, a positron emission computed tomography (PET) image, or a diffusion weighted image (see, paragraph [0035]).
Regarding claim 6, the combined teachings further discloses the prediction apparatus wherein the subject is a heart or a brain (Kateb, paragraph [0008]).
Regarding claims 7,8 and 9, the combined teachings further discloses the prediction apparatus, wherein the processor causes a display to display the captured image output from the prediction model (see, Kateb, paragraph [0055], [0119] ,[0120], [0155]).
Regarding claims 10, 11 and 12, the combined teachings further discloses the prediction apparatus according to claim 1, wherein the processor extracts an abnormal region where an abnormality occurs in the subject from the captured image output from the prediction model (see, Kateb, Fig. 2, 202 and 228, image processing of the captured image to determine abnormal region such as tumor), and causes a display to display a captured image input to the prediction model 
Regarding claims 16, 17 and 18, the combined teachings further discloses the prediction apparatus, wherein the processor aligns positions of the subject in the one captured image and the other captured image in the machine learning (Kateb, paragraph [0058], they need to be co-registered with each other to align the images pixel-wise, see, fig. 8, 802, calibration).
Regarding claim 22, the combined teachings disclose the prediction apparatus wherein the anatomical structure is a blood vessel region in the captured image (Kateb, paragraph [0114], blood vessels observed from the imaging system of tissue). 

5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wiemker , Kateb, and Madani and further in view of Han et al. (US 2019/0251694)(hereafter Han).
Regarding claim 21, the combined teachings do not disclose the prediction apparatus according to claim 1, wherein the anatomical structure data is a segmentation data in which the anatomical structure is extracted from the captured image and a captured region corresponding to the anatomical structure is segmented.  However, in same field of endeavor, Han teaches in paragraph [0009] and as shown in Fig. 3, the inputs are the training data, 304 having the patient images and segmentation labels and both are provided to the deep learning training, 308 to predict the results. Paragraph [0061] teaches during training 308 of deep learning model, a batch of training data can be selected or provided from an existing image data set.  The selected training 
data can include a set of patient images and corresponding ground truth segmentation labels that identify anatomical structures, features, or characteristics in the patient images.  Various algorithms in the deep learning model can be applied to the selected training data, which can then 
errors in the segmentation value estimates during subsequent trials. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Han with the Weimker, Kateb and Madani, as a whole, so as to use the image and segmentation labels to provide to machine learning to determine or predict the results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/18/2021